Exhibit 10.20






RESTRICTED STOCK UNIT AWARD AND NON-COMPETITION AGREEMENT
(EMPLOYEE GRANT)
To:
Date of Grant:
Number of Restricted Stock Units:
THIS RESTRICTED STOCK UNIT AWARD AND NON-COMPETITION AGREEMENT(this “Agreement”)
is entered into between Perficient, Inc., a Delaware corporation (the
“Corporation”), and _______________ (“Employee”) effective the later of the date
this Agreement is signed by the Corporation, and the date it is signed by
Employee, as indicated below.
WITNESSETH:
WHEREAS, Employee is employed by the Corporation or a Subsidiary or desires to
be employed by the Corporation or a Subsidiary and desires to have access to
Confidential Information (defined below);
WHEREAS, pursuant to the Second Amended and Restated Perficient, Inc. 2012 Long
Term Incentive Plan (the “Plan”), the Corporation has elected to grant Employee
an opportunity to receive the aggregate number of Restricted Stock Units listed
above (the “Award”), each representing the right to receive one share of the
Corporation’s authorized Common Stock, par value $0.001 per share, subject to
the terms and conditions set forth in this Agreement and the Plan;
WHEREAS, Employee is willing and desires to receive the Award pursuant to and
upon the terms and conditions set out in this Agreement and the Plan and
acknowledges receipt of Confidential Information in consideration and exchange
for Employee’s agreement to maintain confidentiality and not compete with the
Corporation or its Subsidiaries as set out in this Agreement;
WHEREAS, a condition to Employee’s receipt of the Award, and Employee’s receipt
of Confidential Information (which Employee acknowledges receiving), is
Employee’s execution and delivery of this Agreement to the Corporation and in
particular Employee’s agreement to comply with and abide by the restrictions on
competition and solicitation of employees and customers set out in this
Agreement;
NOW, THEREFORE, in consideration of the matters referenced above, and in order
for Employee to receive the Award (and to induce the Corporation to grant the
Award), and to receive access to Confidential Information, the parties agree as
follows:
1.Applicability of the Plan; Other Agreements.
(a)This Award is granted pursuant to the Plan, a copy of which has been made
available to Employee and shall be deemed a part of this Agreement as if fully
set forth herein. If any provision of this Agreement (other than the provisions
of Paragraphs 15-17) conflicts with the expressly applicable terms of the Plan,
the provisions of the Plan shall control and, if necessary, the applicable
provisions of this Agreement shall be deemed to be amended to comply with the
terms of the Plan.
(b)This Agreement sets forth the terms of the agreement between Employee and the
Corporation with respect to the Restricted Stock Units. By accepting this
Agreement, Employee agrees to be bound by all of the terms hereof.
(c)This Agreement is in addition to and not in lieu of, and does not supersede,
cancel or replace, any agreement regarding confidentiality, intellectual
property, non-competition, or non-solicitation or non-recruitment of customers,
consultants or employees previously or subsequently signed by Employee, which
such agreements are intended to be cumulative obligations. Likewise, this
Agreement does not alter or amend the





--------------------------------------------------------------------------------




terms of any agreement between the Corporation and Employee concerning
employment (an “employment agreement”). In case of any conflict between the
terms of this Agreement and the terms of an employment agreement, except as is
specifically contemplated by Paragraph 6 hereof, the terms of the employment
agreement shall not operate to cancel, supersede or preclude the enforcement of
the terms of this Agreement and this Agreement shall be enforceable independent
of any such employment agreement. The terms of any such employment agreement
shall be construed and enforced without reference to this Agreement unless the
employment agreement references this Agreement specifically or generally.
2.Definitions. Capitalized terms used herein but not defined herein shall have
the meanings set forth in the Plan. In addition to terms defined elsewhere in
this Agreement, the following terms have the meanings set forth below:
(a)“Board of Directors” means the board of directors of the Corporation.
(b)“Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in the State of Missouri are authorized or obligated
by law or executive order to close.
(c)“Cash Settlement Election” has the meaning set forth in Paragraph 9 of this
Agreement.
(d)“Committee” means the Compensation Committee of the Board of Directors.
(e)“Common Stock” means the authorized common stock of the Corporation, par
value $0.001 per share, as described in the Corporation’s Certificate of
Incorporation, as amended from time to time.
(f)“Competing Business” means any person or entity that offers, markets,
provides or is demonstrably planning to offer, market or provide any Competitive
Products or Services.
(g)“Competitive Duties” means duties on behalf of a Competing Business that
relate to Competitive Products or Services in any way and: (i) are substantially
similar to the duties the Employee performed or hereafter performed for the
Corporation or its Subsidiaries; (ii) involve management (in any capacity),
operation, advice or control of a Competing Business; (iii) are performed in the
capacity of a director, officer, general partner, manager or executive of a
Competing Business and relate to Competitive Products or Services; or (iv)
involve the sale or marketing of any Competitive Products or Services.
(h)“Competitive Products or Services” means any products or services that are of
a type or nature that are an alternative to, the same, as similar to any of the
products or services being offered, sold, provided, marketed, or actively
developed (as evidenced by internal company documents and records of the
Corporation or its Subsidiaries) by the Corporation or any of its Subsidiaries
as of the date hereof or as of the date of the termination of Employee’s
employment with the Corporation or one of its Subsidiaries for any or no reason
(or, if applicable, as of the time prior thereto when Employee seeks to engage
in any activity prohibited by this Agreement).
(i)“Confidentiality Agreement” means the Corporation’s Confidentiality and
Intellectual Property Assignment Agreement, Confidentiality, Restrictive
Covenant and Inventions Agreement, or any successor agreements therefor.
(j)“Covered Client” means (i) any business partner, client or customer of the
Corporation or a Subsidiary with whom Employee (or someone under Employee’s
management) had contact (or learned Confidential Information about) (whether in
person, by phone, by e-mail, or otherwise) as an employee of the Corporation or
a Subsidiary during the last twelve (12) months of Employee’s employment (or, if
applicable, as of the time prior thereto when Employee seeks to engage in any
activity prohibited by this Agreement); and (ii) any of the Corporation’s
clients or Prospective Clients about whom Employee had any Confidential
Information during the last twelve (12) months of Employee’s employment (or, if
applicable, as of the time prior thereto when Employee seeks to engage in any
activity prohibited by this Agreement).




--------------------------------------------------------------------------------




(k)“Date of Grant” means the date designated as such at the beginning of this
Agreement.
(l)“Fair Market Value” means with respect to a share of Common Stock, the last
reported sale price of such share on the date of determination, or on the most
recent date on which such share is traded prior to that date, as reported on the
NASDAQ Global Select Market.
(m)“NASDAQ” means the National Association of Securities Dealers Automated
Quotations.
(n)“Prospective Client” means any identified person, entity, or business concern
that, as of the date hereof or as of the date of the termination of Employee’s
employment for any or no reason (or, if applicable, as of the time prior thereto
when Employee seeks to engage in any activity prohibited by this Agreement):
(i)the Corporation has spent time and resources courting or developing as a
potential user of the Corporation’s or its Subsidiary’s Competitive Products or
Services as evidenced by internal company documents and records (including
e-mail); or (ii)has entered into specific discussions with the Corporation
regarding the Corporation or any Subsidiary potentially providing its services
or products to the person, entity, or business concern.
(o)“Restricted Area” means any metropolitan area or geographic market: (i) in
which the Corporation or its Subsidiaries provided, offered to provide or
marketed any products or services or conducted any portion of its business at
any time during the later of the last two years or during the Employee’s
employment with the Corporation or its Subsidiaries; and/or (ii) in which the
Corporation and/or its Subsidiaries are conducting business, or providing or
marketing any product or service or actively pursuing a material amount of
business at any time during the later of the last two years or during the
Employee’s employment with the Corporation and/or its Subsidiaries as evidenced
by definite and demonstrable actions by the Corporation or any such Subsidiary
with respect to the area (e.g., contacting Covered Clients or Prospective
Clients to solicit material business opportunities, contacting suppliers or
vendors regarding material business opportunities, actively conducting
feasibility research of the area, etc.).
(p)“Restricted Stock Unit” means the obligation of the Corporation to transfer
one share of Stock to Employee in accordance with the terms and conditions of
this Agreement and the Plan, subject to the Corporation’s right to make a Cash
Settlement Election.
(q)“Service” means Employee’s performance of services for the Corporation or a
Subsidiary in the capacity of an Employee, a non-employee member of the Board of
Directors or a consultant or independent advisor. If Employee is on bona-fide
leave of absence under the Family and Medical Leave Act of 1993, as amended,
Employee will still be considered to be in Service to the Corporation or its
Subsidiary.
(r)“Shares” means the shares of Stock issued in respect of the Restricted Stock
Units in accordance with the conditions specified in Paragraph 6 of this
Agreement, subject to the Corporation’s right to make a Cash Settlement
Election.
(s)“Stock” means Common Stock, or any other securities that are substituted for
Common Stock as provided in this Agreement.
(t)“Subsidiary” means any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
3.Issuance of Restricted Stock Units. Subject to the Corporation’s right to make
a Cash Settlement Election, evidence of the issuance of the Restricted Stock
Units pursuant to this Agreement may be accomplished in such manner as the
Corporation or its authorized representatives shall deem appropriate, including,
without limitation, electronic registration or the creation of a bookkeeping
account (as determined by the Corporation or its authorized representatives, a
“Restricted Stock Unit Account”). Employee’s Restricted Stock Unit Account




--------------------------------------------------------------------------------




shall be debited by the number of Restricted Stock Units, if any, forfeited in
accordance with Paragraph 7 and by the number of Shares transferred to Employee
in accordance with Paragraph 6 with respect to such Restricted Stock Units or
settled in cash pursuant to the Cash Settlement Election. Employee’s Restricted
Stock Unit Account also shall be adjusted from time to time in accordance with
Paragraph 8.
4.Stockholder Rights. Until receipt of the Shares in accordance with Paragraph 6
of this Agreement, and subject to the Corporation’s right to make a Cash
Settlement Election, Employee will not be entitled to the rights of a
stockholder, including the right to vote or receive dividends or distributions
with respect to any Restricted Stock Units other than dividends or distributions
payable in shares of Stock pursuant to Paragraph 8. If any such dividends or
distributions are paid in shares of Stock, such shares shall be subject to the
same restrictions as the Restricted Stock Units with respect to which they are
paid.
5.Restrictions; Forfeiture. The Restricted Stock Units awarded hereunder may not
be sold, transferred or otherwise alienated or hypothecated. The Restricted
Stock Units awarded hereunder may be forfeited. If the Restricted Stock Units
are forfeited as provided in this Agreement, they shall be cancelled by the
Corporation.
6.Vesting of Restricted Stock Units. Except as otherwise provided in any
employment agreement in effect between Employee and the Corporation, the
Restricted Stock Units granted pursuant to this Agreement will vest according to
the schedule set forth in this Paragraph 6; provided, however, that such vesting
will occur on such dates only if Employee has been performing Service
continuously since the Date of Grant through the applicable vesting date.
On Each of the Following Vesting Dates
Percentage of Restricted Shares Vesting
 
33.33%
 
33.33%
 
33.34%

Notwithstanding the foregoing, in the event of the Employee's death, disability
or termination of employment without cause, the Committee or its delegate may
determine in its discretion to vest all or part of the Restricted Stock Units
for which vesting has not occurred as of the date of such death, disability or
termination.
Subject to the Corporation’s right to make a Cash Settlement Election, the
Corporation shall cause that number of Shares equal to the number of Restricted
Stock Units vesting as of such date to be transferred to Employee in accordance
with Paragraph 9 of this Agreement.
7.Conditions, Termination of Employment and Forfeiture.
(a)Except as otherwise provided in any employment agreement in effect between
Employee and the Corporation or as otherwise provided by the Committee or its
delegate pursuant to Paragraph 6, if Employee’s Service as an employee is
terminated for any reason, including Employee’s death or disability, then that
portion, if any, of this Award for which vesting has not occurred in accordance
with Paragraph 6 as of the date of termination shall become null and void;
provided, however, that the portion, if any, of this Award that has vested as of
the date of such termination shall survive such termination.
(b)If at any time prior to the date on which 100% of the Restricted Stock Units
have vested, Employee does not have a current and properly executed
Confidentiality Agreement on file with the Corporation, and Employee does not
properly execute a Confidentiality Agreement and return the same to the
Corporation within thirty (30) days after being notified by the Corporation of
such failure, then the Corporation may, in its discretion and upon action of its
President and Chief Executive Officer, Chief Operating Officer or Chief
Financial Officer, cause the portion of the Restricted Stock Units not yet
vested to become null and void and such Restricted Stock Units shall be
forfeited.




--------------------------------------------------------------------------------




8.Adjustment Provisions. The terms of the Award and the number of Restricted
Stock Units granted hereunder shall be subject to adjustment, from time to time,
in accordance with the following provisions:
(a)If at any time or from time to time the Corporation shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock or otherwise), the number of shares of Stock then
outstanding become a greater number of shares of Stock, then the number of
Restricted Stock Units granted under the Award shall be increased
proportionately.
(b)If at any time or from time to time the Corporation shall consolidate as a
whole (by reclassification, reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, the
number of Restricted Stock Units granted under the Award shall be decreased
proportionately.
(c)Whenever the number of Restricted Stock Units subject to the Award is
required to be adjusted as provided in this Paragraph 8, the Corporation shall,
within thirty (30) days following such adjustment, prepare and give to Employee
a notice setting forth, in reasonable detail, the event requiring adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the change in the number of Restricted Stock Units subject to
the Award after giving effect to the adjustment.
(d)Adjustments under Paragraphs 8(a) and 8(b) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding and conclusive. No fractional interest shall be
issued on account of any such adjustments.
9.Delivery of Certificates of Stock; Cash Settlement Election. As promptly as
administratively feasible following the vesting of the Restricted Stock Units as
provided in Paragraph 6, and subject to the requirements of Paragraphs 7(b), 10
and 11, the Corporation shall cause to be issued and delivered to Employee or
Employee’s designee a certificate representing the number of Shares issuable
upon vesting of the Restricted Stock Units which have vested; provided, however,
actual distribution of Shares with respect to vested Restricted Stock Units
shall occur not later than (a) the end of the calendar year in which the vesting
date occurs and (b) the fifteenth day of the third calendar month following the
vesting date; and provided further that Employee is not permitted to designate
the taxable year of the payment. The Corporation shall not be obligated to
transfer any Shares until the Employee pays any required tax withholding in the
manner provided in Paragraph 14.
Notwithstanding anything set forth in this Agreement to the contrary, the
Corporation may, in its sole discretion, elect with respect to each tranche of
Restricted Stock Units which vests hereunder, to settle the issuance of Shares
required by Paragraph 6 in cash instead of in Shares (the “Cash Settlement
Election”). Upon the Corporation’s determination to pursue a Cash Settlement
Election, the Employee shall receive, instead of the Shares otherwise issuable
upon vesting of the Restricted Stock Units, a cash payment in the amount
determined by multiplying (i) the number of Restricted Stock Units vesting
pursuant to Paragraph 6 by (ii) the Fair Market Value on the vesting date. This
cash amount shall be paid to the Employee as soon as practicable following the
time such units become vested in accordance with Paragraph 6 but in no event
later than 60 days following such vesting, provided, however, that Employee is
not permitted to designate the taxable year of the payment. Payment shall be
subject to withholding for taxes.
10.Conditions to Delivery of Stock. Nothing herein shall require the Corporation
to issue any Stock with respect to the Award if that issuance would, in the
reasonable determination of the Corporation, constitute a violation of
applicable law, including the securities laws, the rules of any applicable
securities exchange or securities association, as then in effect.
11.Legends. Any stock certificates representing Shares, when issued, shall bear
appropriate legends required under the securities laws, company policies or
pursuant to this Agreement.




--------------------------------------------------------------------------------




12.Furnish Information. Employee agrees to furnish to the Corporation all
information requested by the Corporation to enable the Corporation to comply
with any reporting or other requirement imposed upon the Corporation by or under
any applicable law.
13.Remedies. If the Corporation incurs legal fees and other expenses to enforce
this Agreement and/or seek redress for any violation, Employee promises and
agrees to pay all costs, court costs, fees and expenses, including reasonable
attorneys’ fees, incurred by the Corporation to enforce this Agreement whether
by an action to enforce specific performance or for damages for Employee’s
breach or otherwise and/or recover and collect damages for any violation,
whether or not litigation is commenced. This is in addition to and not in lieu
of any other remedies which the Corporation may have for any violation of this
Agreement.
14.Payment of Taxes. The Corporation shall withhold amounts that the Corporation
deems necessary to satisfy the Corporation’s or its Subsidiary’s current or
future obligation to withhold federal, state or local income or other taxes that
Employee incurs as a result of the Award (and may withhold such greater amount
as is permissible under applicable tax, legal, accounting and other guidance).
With respect to any such tax withholding on Shares to be issued as a result of
the Award, the Corporation shall withhold from the Shares of Stock to be issued
to Employee the number of Shares necessary to satisfy the Corporation’s
obligation to withhold taxes, that determination to be based on the Fair Market
Value of the Shares at the time of such determination. Prior to the issuance of
the Shares, an Employee may elect in writing in accordance with the Company’s
policies and procedures either as an alternative to the above withholding
mechanism or in the event that Shares will not be issued as a result of the
Award, to pay withholding amounts by the delivery of (i) sufficient previously
owned shares of Stock to satisfy the Corporation’s tax withholding obligations,
based on the Fair Market Value of the shares of Stock at the time of such
determination; or (ii) sufficient cash to satisfy its tax withholding
obligations. The Corporation may, at its sole option, deny Employee’s request to
satisfy withholding obligations through the delivery of Stock instead of cash.
In the event the Corporation subsequently determines that the aggregate Fair
Market Value (as determined above) of any Shares withheld as payment of any tax
withholding obligation is insufficient to discharge that tax withholding
obligation, Employee shall pay to the Corporation, immediately upon the
Corporation’s request, the amount of that deficiency.
15.Disclosure of Trade Secrets and Other Proprietary Information; Restrictive
Covenants.
(a)Employee acknowledges that Employee is bound by and will continue to comply
with the terms of the Confidentiality Agreement previously signed by Employee in
favor of the Corporation notwithstanding any facts or events occurring prior to
the date hereof. The terms of the Confidentiality Agreement are incorporated
herein by reference. In the course and scope of employment with the Corporation
or its Subsidiary, Employee will use and have access to Confidential Information
(as defined below) belonging to the Corporation or its Subsidiaries above and
beyond any Confidential Information previously received by Employee and will
associate Employee with the goodwill of the Corporation and its Subsidiaries
above and beyond any prior association of Employee with that goodwill. In
return, Employee agrees at all times during the term of Employee’s employment
with the Corporation or its Subsidiary and thereafter not to directly or
indirectly use or disclose (except as may be required for Employee to perform
Employee’s duties for the Corporation or its Subsidiary) any Confidential
Information without the prior and specific written authorization of the
Corporation, and not to use Employee’s association with the Corporation’s
goodwill for the benefit of any person or entity other than the Corporation or
its Subsidiaries. To enforce Employee’s promises in this regard, Employee agrees
to comply with the provisions of this Paragraph 15 and the provisions of the
Confidentiality Agreement.
(b)Without in any way limiting the foregoing, the Corporation hereby makes a
binding promise not conditioned upon continued employment to provide Employee
with Confidential Information. “Confidential Information” means any and all
proprietary information and materials, as well as all trade secrets, belonging
to the Corporation, its affiliates, its customers, or other third parties who
furnished such information, materials, and/or trade secrets to the Corporation
with expectations of confidentiality. Confidential Information includes, without
limitation, regardless of whether such information or material is explicitly
identified or marked as confidential or proprietary: (i) Inventions and
technical information of the Corporation, its affiliates, its customers or other
third parties, including computer programs, software, databases, know-how, code,




--------------------------------------------------------------------------------




programming techniques, discoveries, inventions, designs, developments,
improvements, copyrightable and patentable material, original works of
authorship, and trade secrets; (ii) non-public business information of the
Corporation, its affiliates or its customers or other third parties including
business plans and strategies, compensation data, non-public financial results
and information, non-public sales, marketing, sales volume and profitability
data (including by office, business partner, or product), pricing, margins,
costs, bidding and marketing strategies, information regarding the skills,
compensation and contact information of employees and contractors of the
Corporation or its Subsidiaries, and similar items; (iii) Corporation and
Subsidiary customer lists and customer and prospect information (including sales
volume, purchasing history, key contacts, needs, plans, requirements,
expectations, and upcoming projects); (iv) information relating to future plans
of the Corporation, its affiliates or customers, including marketing strategies,
sales plans, pending projects and proposals, research and development efforts
and strategies, and similar items; (v) other information of the Corporation, its
affiliates, its customers or other third parties that grants an advantage over
others in the industry by virtue of not being generally known. In return,
Employee agrees to the terms of this Agreement and in particular the provisions
of Paragraphs 15 and 16 of this Agreement.
(c)Employee will at all times during the term of Employee’s employment with the
Corporation and thereafter: (a) hold in strictest confidence and use Employee’s
best efforts and the utmost diligence to protect and safeguard the Confidential
Information; and (b) not use, directly or indirectly (except as may be required
for Employee to perform Employee’s duties for the Corporation), or disclose to
any person or entity any Confidential Information, without the prior and
specific written authorization of the Corporation.
(d)Upon execution of this Agreement, the Corporation agrees to associate
Employee with the goodwill of the Corporation as an Employee of the Corporation.
Employee agrees not to use Employee’s association with the Corporation’s
goodwill for the benefit of any person or entity other than the Corporation and
its Subsidiaries.
(e)So as to enforce Employee’s promises regarding Confidential Information and
the Corporation’s goodwill and to protect the trade secrets, employee
relationships, and customer relationships and contacts of the Corporation and
its Subsidiaries, Employee agrees that Employee shall not during Employee’s
employment with the Corporation or one of its Subsidiaries, and for the
twenty-four (24) month period immediately following the termination of
Employee’s Service for any or no reason (twelve (12) months in the case of
paragraph (ii) below):
(i)directly or indirectly: (A) solicit (or assist another in soliciting) any
Covered Client or Prospective Client for Competitive Products or Services, or
(B) provide (or assist another in providing) Competitive Products or Services to
any Covered Client or Prospective Client;
(ii)directly or indirectly: solicit, recruit, hire, or otherwise interfere with
the employment or engagement of any employee, contractor, or consultant of the
Corporation or any Subsidiary who was an employee, contractor or consultant of
the Corporation or any Subsidiary during the last twelve (12) months of
Employee’s employment with the Corporation or any Subsidiary. In the event a
court of competent jurisdiction determines that Employee violated this paragraph
of the Agreement and the solicited, recruited or hired away employee,
contractor, or consultant terminates his or her employment or engagement with
the Corporation or any Subsidiary, the Corporation shall be entitled to
liquidated damages from the Employee, but not as a penalty, an amount equal to
fifty percent (50%) of the annual compensation or fees the Corporation or
Subsidiary paid to the solicited, recruited or hired away employee, contractor
or consultant in the twelve (12) months preceding the date on which the
employee, contractor or consultant ended his or her relationship with the
Corporation or Subsidiary.
(iii)engage in a Competing Business anywhere within the Restricted Area;
(iv)perform any Competitive Duties (as an employee, consultant or otherwise)
anywhere within the Restricted Area for any Competing Business; or




--------------------------------------------------------------------------------




(v)fail to abide by and comply with the restrictions on the use and disclosure
of Confidential Information and trade secrets contained herein or in any other
agreement now or hereafter entered into by the Employee with or for the benefit
of the Corporation and its Subsidiaries, including, but not limited to, the
Confidentiality Agreement.
(f)For purposes of this Agreement: (a) “soliciting” a Covered Client or
Prospective Client shall be defined as accepting business from a Covered Client
or Prospective Client, or initiating or having contact or communication of any
kind whatsoever, whether directly or indirectly and regardless of who made first
contact, with the Covered Client or Prospective Client for the express or
implicit purpose of inviting, encouraging or requesting the Covered Client or
Prospective Client to transact business with Employee or the Employee’s new
employer; (b) “soliciting” a Corporation employee, contractor or consultant
shall be defined as initiating or having contact or communication of any kind
whatsoever, whether directly or indirectly and regardless of who made first
contact, with the employee, contractor or consultant for the express or implicit
purpose of inviting, encouraging or requesting the employee, contractor or
consultant to terminate his or her business/employment relationship with the
Corporation.
(g)For a period of twenty-four (24) months immediately following the termination
of Employee’s employment, Employee promises to disclose (within seven calendar
days) to the Corporation in writing any employment, consulting, or other service
relationship Employee enters into after the termination of Employee’s Service.
(h)As partial consideration for the granting of the Award hereunder, Employee
hereby agrees to keep confidential the specifics of the Award (i.e., the number
of Restricted Stock Units awarded and other non-public terms); except that the
specifics may be disclosed in confidence to Employee’s spouse, tax and financial
advisors and to Employee’s prospective employers in accordance with Paragraph
16(b).
(i)Notwithstanding any other language in this Agreement to the contrary,
Employee shall not be held criminally or civilly liable under any applicable
trade secret law for the disclosure of a trade secret that: (a) is made (i) in
confidence to any applicable government official, either directly or indirectly,
or to an attorney; and (ii) solely for the purpose of reporting or investigating
a suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, in the event Employee files a lawsuit for retaliation by the
Corporation for reporting a suspected violation of law, Employee may disclose
the trade secret to the attorney of Employee and use the trade secret
information in the court proceeding, if Employee: (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.
16.Provisions Relating to the Restrictive Covenants.
(a)Employee agrees that irreparable damage will result to the Corporation in the
event of the breach of any covenant contained herein and Employee agrees that in
the event of such breach, the Corporation shall be entitled, in addition to
other legal or equitable remedies and damages available, to an injunction to
restrain the violation of these covenants of confidentiality and non-disclosure
by Employee and all other persons acting for or with Employee. The Corporation
shall have the right to secure injunctive relief to enforce any breach or
threatened breach of any provision of this Agreement, without the necessity or
requiring any bond to be posted to obtain injunctive relief, and Employee waives
any right to require that the Corporation post a bond in any amount to secure
any such injunctive relief of a temporary or permanent nature.
(b)Employee acknowledges and agrees that the restrictions on competition
contained herein are reasonable, do not impose a greater restraint than is
necessary to protect the Confidential Information, goodwill, and other
legitimate business interests of the Corporation, and are not unduly burdensome
to Employee. Employee expressly acknowledges that the Corporation competes
throughout North America (among other countries) and that the scope of these
limitations is reasonable and necessary for the protection of the Corporation’s
Confidential Information, goodwill, and other legitimate business interests.
Employee further agrees that these restrictions allow Employee an adequate
number and variety of employment alternatives, based on Employee’s varied skills




--------------------------------------------------------------------------------




and abilities. Employee represents that Employee is willing and able to engage
in other employment not prohibited by this Agreement. Employee warrants that
Employee is not violating any agreement to which Employee is a party, including
agreements related to previous employment, containing confidentiality,
non-compete or similar restrictive covenants by accepting employment with, or
otherwise performing services for, the Corporation. Employee further warrants
that Employee is not the employee of any other person or entity. Employee agrees
to provide a copy of this Agreement to any subsequent prospective employer or
user of Employee’s services prior to Employee becoming employed or providing
services. If Employee subsequently desires to pursue any opportunity prohibited
by the terms of this Agreement, Employee agrees to make written request to the
Corporation’s most senior human resources officer for a modification of the
restrictions contained in this Agreement prior to pursuing the opportunity, such
request to include the name and address of the entity or business concern
involved (if any) and the title, nature, and duties of the activity Employee
wishes to pursue. In the event a court of competent jurisdiction determines that
the geographic area, duration, or scope of any restriction contained herein is
unenforceable under applicable law, the restriction shall not be terminated but
shall be reformed and modified to such lesser degree or extent required to
render it valid and enforceable as will grant the Corporation the maximum
restriction on Employee’s activities permitted by applicable law in such
circumstances. Employee and the Corporation further agree that the court shall
reform the duration of the restrictions contained herein by an amount of time
equal to any period in which Employee is in breach of said restrictions.
(c)In the event the Employee violates any of the restrictions contained in
Paragraph 15, the period of time during which the restriction is in effect shall
automatically be extended for the period of time during which Employee was in
violation of that provision.
(d)The restrictions set forth in Paragraph 15 continue in full force and effect
whether Employee’s Service terminates with or without cause by Employee or the
Corporation, regardless of the reason why employment terminates, and whether
there is any change in any terms or conditions of Employee’s employment, any
products or services offered or sold by the Corporation, any compensation
arrangement, or benefits provided to Employee, or any position, duties or
responsibilities held by Employee.
(e)In order to preserve the Corporation’s rights under this Agreement, the
Corporation is authorized and has the right to inform any person or business
with whom Employee has entered into any business, contractual, consulting or
employment arrangement, or is negotiating or has contracted to do so, of the
existence of this Agreement, and the Corporation shall not be liable for doing
so.
17.Corporation Property.
(a)Any inventions, discoveries, designs, developments, improvements,
copyrightable and patentable material, or trade secrets that Employee solely or
jointly may conceive, develop, author, reduce to practice or otherwise produce
during Employee’s employment with the Corporation or its Subsidiary, regardless
of when reduced to writing or practice, which pertain to any aspect of the
Corporation’s or its Subsidiaries’ business as described above (collectively
herein “Inventions”) shall be the sole and absolute property of the Corporation
and its Subsidiaries, and Employee shall promptly report and fully disclose the
same to the Corporation and promptly execute any and all documents that may from
time to time reasonably be requested by the Corporation to assure the
Corporation the full and complete ownership thereof.
(b)If an Invention constitutes an original work of authorship fixed in any
tangible medium of expression which is the subject matter of copyright (such as
videotapes, written presentations, computer programs, drawings, maps, models,
manuals, brochures and the like), the Corporation shall be deemed the author of
such work if the work is prepared by Employee in the scope of Employee’s
employment.
(c)If the work is not prepared by an Employee but is specifically ordered by the
Corporation as, without limitation, a contribution to a collective work, a
translation, a supplementary work, a derivative work, as a compilation, or as an
instructional text, then such work shall be considered to be a work made for
hire and the Corporation shall be the author of the work and the owner of the
intangible rights of copyright therein. Additionally, all documents drawings,
memoranda, notes records, files, correspondence, manuals, models,




--------------------------------------------------------------------------------




specifications, computer programs, E-mail, voice mail, electronic databases,
maps, and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and/or
copyrightable expressions are and shall be the sole and exclusive property of
the Corporation.
(d)Employee waives and quitclaims to the Corporation any and all claims of any
nature whatsoever that Employee now or hereafter may have for infringement of
any patent application, patent, copyright, or other intellectual property right
relating to any Inventions so assigned to the Corporation.
(e)Both during the period of Employee’s employment by the Corporation or its
Subsidiary and thereafter, Employee shall assist the Corporation or its
nominees, at any time and for reasonable compensation, in the protection of the
Corporation’s and its Subsidiaries’ worldwide right, title, and interest in and
to information, ideas, concepts, improvements, discoveries, and inventions, and
its copyrighted works, including without limitation, the execution of all formal
assignment documents requested by the Corporation or its nominees and the
execution of all lawful oaths and declarations for applications for patents and
registration of copyright in the United States and foreign countries.
(f)Notwithstanding the foregoing, Employee’s obligation to assign shall not
apply to any Inventions about which the Employee can prove: (a) they were
developed entirely on Employee’s own time; (b) no equipment, supplies, facility,
services or trade secret information of the Corporation or its Subsidiaries was
used in their development; (c) they do not relate (i) directly to the business
of the Corporation or its Subsidiaries; or (ii) to the actual or demonstrably
anticipated business, research or development of the Corporation or its
Subsidiaries; and (d) they do not result from any work performed by Employee for
the Corporation or its Subsidiaries (“Employee Inventions”). In order to be
recognized by the Corporation, Employee Inventions must be agreed to by the
signature of an authorized representative of the Corporation.
(g)The Corporation, as an active participant in the open source community, often
uses open source community software source code in connection with work for the
Corporation’s clients. The Corporation recognizes that the culture within the
open source community often involves sharing code amongst the community, even
with companies in direct competition with each other. Given this reality and
notwithstanding any other provisions of this Agreement, Employee’s obligations
within this Agreement to assign Inventions and developments to the Corporation
shall not apply to open source software materials that are developed by Employee
in the course of doing Corporation business. Employee is given permission to
donate such open source software materials back to the open source community
unless one or both of the following exceptions occur: (i) the open source
software developed was developed for a customer who requests that the software
not be shared; and/or (ii) the Corporation requests that the software not be
shared. This special exception set forth in this paragraph may be withdrawn by
the Corporation upon notice to Employee.
(h)Upon termination of this Agreement, or otherwise before then on request,
Employee shall promptly return to the Corporation any computer-related hardware,
documents or other materials in Employee’s possession containing any
Confidential Information and all other property of the Corporation in Employee’s
possession. Employee further represents and agrees that Employee will not copy
or cause to be copied, print out or cause to be printed out any software,
documents or other materials originating with or belonging to the Corporation.
Employee additionally represents that, upon termination of Employee’s employment
with the Corporation or otherwise before then upon request, Employee will not
retain in Employee’s possession any such software, documents or other materials.
18.Right of the Corporation and Subsidiary to Terminate Service. Nothing
contained in this Agreement shall confer upon Employee the right to continue in
the employment or other Service of the Corporation or any Subsidiary, or
interfere in any way with the rights of the Corporation or any Subsidiary to
terminate Employee’s Service at any time.
19.No Liability for Good Faith Determinations. The Corporation, the Committee
and the members of the Board of Directors shall not be liable for any act,
omission or determination taken or made in good faith




--------------------------------------------------------------------------------




with respect to this Agreement, the Restricted Stock Units (or the Shares
issuable pursuant thereto) granted hereunder or any Cash Settlement Election.
20.Amendment. The Award may be amended by the Board of Directors or by the
Committee at any time (i) if the Board of Directors or the Committee determines,
in its sole discretion, that amendment is necessary or advisable in light of any
addition to or change in any federal or state tax law, federal or state
securities law or other law or regulation, which change occurs after the Date of
Grant and by its terms applies to the Award; or (ii) other than in the
circumstances described in clause (i) or provided in the Plan, with Employee’s
consent.
21.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of Shares or other property to Employee or to Employee’s legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Corporation may require Employee or Employee’s legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
the Corporation shall determine.
22.No Guarantee of Interests. The Board of Directors and the Corporation do not
guarantee the Stock of the Corporation from loss or depreciation.
23.Corporation Records. Records of the Corporation or its Subsidiaries regarding
Employee’s period of employment or other Service, termination of Service and the
reason therefor, leaves of absence, re-employment and other matters shall be
conclusive for all purposes hereunder, unless determined by the Corporation or
the Committee to be incorrect.
24.Severability. Except as is contemplated by Paragraph 16(b), if any provision
of this Agreement is held to be illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining provisions hereof, but
such provision shall be fully severable and this Agreement shall be construed
and enforced as if the illegal or invalid provision had never been included
herein.
25.Notices.
(a)Whenever any notice is required or permitted hereunder, such notice must be
in writing and personally delivered or sent by mail. Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered, or, whether actually received or not, on
the third Business Day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith.
The Corporation and Employee agree that any notices shall be given to the
Corporation or to Employee at the following address; provided that the
Corporation or Employee may change, at any time and from time to time, by
written notice to the other, the address which it or he or she had previously
specified for receiving notices.
Corporation or Board of Directors:    Perficient, Inc.
555 Maryville University Drive, Suite 600
St. Louis, MO 63141
Attn: Paul E. Martin, Chief Financial Officer


Holder:                    At Employee’s current address as shown below
underneath Employee’s signature, or if not so shown,
then as shown in the Corporation’s records


(b)Any person entitled to notice hereunder may waive such notice.




--------------------------------------------------------------------------------




26.Headings. The paragraph headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
27.Successors and Assigns; Assignment; Intended Beneficiaries. Neither this
Agreement, nor any of Employee’s rights, powers, duties or obligations
hereunder, may be assigned by Employee. This Agreement shall be binding upon and
inure to the benefit of Employee and Employee’s heirs and legal representatives
and the Corporation and its successors and assigns. Successors of the
Corporation shall include, without limitation, any corporation or corporations
acquiring, directly or indirectly, all or substantially all of the assets of the
Corporation, whether by merger, consolidation, purchase, lease or otherwise, and
such successor shall thereafter be deemed “the Corporation” for the purpose
hereof. The Corporation shall have the right to assign this Agreement to an
affiliate or in connection with the sale of all or a portion of its business or
assets or otherwise by operation of law, and such assignment shall not in any
way release Employee from any of Employee’s obligations under this Agreement,
nor preclude or limit the Corporation’s right to enforce the same.
28.No Waiver By Action. Any waiver or consent from the Corporation respecting
any term or provision of this Agreement or any other aspect of the Employee’s
conduct or employment shall be effective only in the specific instance and for
the specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent. The failure or
delay of the Corporation at any time or times to require performance of, or to
exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement or any other aspect of the Employee’s conduct or
employment in no manner (except as otherwise expressly provided herein) shall
affect the Corporation’s right at a later time to enforce any such term or
provision.
29.Counterparts; Missouri Governing Law; Attorneys’ Fees. This Agreement may be
executed in two counterpart copies, each of which may be executed by one of the
parties hereto, but all of which, when taken together, shall constitute a single
agreement binding upon all of the parties hereto. This Agreement and all other
aspects of the Employee’s employment shall be governed by and construed and
interpreted in accordance with the internal laws of the State of Missouri
without reference to conflicts of law principles, or any rule or decision that
would defer to the substantive laws of another jurisdiction. In the event a
court of competent jurisdiction determines that the Employee breached this
Agreement, including the covenants of confidentiality and non-disclosure
contained in this Agreement in any manner, the Corporation shall also be
entitled to its reasonable costs and attorneys’ fees associated with any legal
or equitable action against the Employee relating to the Employee’s breach of
this Agreement, including a breach of the covenants of confidentiality and
non-disclosure contained in this Agreement.
30.Section 409A. This Agreement shall be construed consistent with the intention
that it be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including, without limitation, any such
regulations or guidance that may be issued after the date hereof (“Section
409A”). However, notwithstanding any other provision of this Agreement or the
Plan, if at any time the Committee determines that this Award (or any portion
thereof) may be subject to Section 409A, the Committee shall have the right in
its sole discretion (without any obligation to do so or to indemnify Employee or
any other person for failure to do so) (a) to adopt such amendments to this
Agreement or the Plan, (b) to adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or (c) to take any
other actions as the Committee determines are necessary or appropriate either
for this Award to be exempt from the application of Section 409A or to comply
with the requirements of Section 409A.
31.Entire Agreement. This Agreement is in addition to, and does not supersede or
replace, the Confidentiality Agreement, any other award agreement or any other
agreement between the Corporation and Employee, and this Agreement may be
enforced on its own terms and, except as is contemplated by Paragraph 6 hereof,
without in any manner being altered, amended, canceled, or superseded by any
other such agreement. Likewise, any other such agreement may be enforced without
reference to this Agreement unless such other agreement references this
Agreement specifically or generally.




--------------------------------------------------------------------------------




32.Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
33.Submission to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE EASTERN
DISTRICT OF MISSOURI OR THE COURTS OF THE STATE OF MISSOURI LOCATED IN THE
COUNTY OF ST. LOUIS, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]


































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the Date of Grant first above written.
PERFICIENT, INC.




By: _____________________________________________    
Paul E. Martin
Chief Financial Officer




ACKNOWLEDGED AND AGREED:




______________________________________
[Employee]


Date: ______________________________


Address: ____________________________
____________________________
____________________________






